               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:18-cv-00073-MR


BERWYN ROBINSON,                )
                                )
              Plaintiff,        )
                                )
vs.                             )                ORDER
                                )
ALEXANDER CORRECTIONAL          )
INSTITUTION and KENNETH         )
BEAVER,                         )
                                )
              Defendants.       )
_______________________________ )


      THIS MATTER is before the Court sua sponte for a periodic status

review.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 in the

Eastern District of North Carolina in April 2018. [Doc. 1]. On April 25, 2018,

the action was transferred to this Court. [Doc. 2]. That same day, the Clerk

of this Court entered a Notice of Deficiency, informing the Plaintiff of his

obligation to either pay the $400 filing fee or file an application to proceed

without prepayment of fees, and cautioning him that the failure to do so within

21 days may result in the dismissal of this action. [Doc. 4]. The Clerk




          Case 5:18-cv-00073-MR Document 8 Filed 06/22/20 Page 1 of 3
provided a blank application to proceed without prepayment of fees along

with the Notice of Deficiency. [See id.].

       On April 27, 2018, the Court entered an Order, noting that the Plaintiff’s

filing was “subject to dismissal due to a number of deficiencies, not the least

of which is that he fails to set forth any facts supporting any kind of claim.”

[Doc. 5 at 1]. The Court instructed the Clerk to mail the Plaintiff a blank form

on which to file an amended § 1983 complaint. The Plaintiff was specifically

warned that “failure to file an amended complaint on the form provided shall

result in dismissal of this action without further notice from the Court.” [Id. at

2].

       On April 24, 2020, this matter was assigned to the undersigned. Upon

review of the docket, the Court notes that the Plaintiff has not paid the filing

fee or filed an application to proceed without prepaying the fee, and the

deadline to do so has expired. Further, although the Plaintiff filed documents

captioned “Amended Complaint” and “Complaint of Order”1 subsequent to

the Court’s Order of April 27, 2018 [see Docs. 6, 7], these documents were

not filed on the blank forms that the Court previously provided the Plaintiff to




1 While the Plaintiff’s filings are difficult to decipher, it appears that this “Complaint of
Order” includes a request to proceed in forma pauperis. [See Doc. 6 at 1]. The Plaintiff,
however, has provided no information by which the Court can make a determination of
the Plaintiff’s ability to pay.
                                             2

          Case 5:18-cv-00073-MR Document 8 Filed 06/22/20 Page 2 of 3
use. The Plaintiff was previously warned that failure to pay the filing fee or

file an application to proceed without prepaying such fee could result in the

dismissal of this action. The Plaintiff was also warned that failure to use the

§ 1983 form for the filing of his amended complaint would result in the

dismissal of this action. As the Plaintiff has failed to heed these warnings,

this action must be dismissed.

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      The Clerk of Court is directed to close this civil action.

      IT IS SO ORDERED.




                                        3

        Case 5:18-cv-00073-MR Document 8 Filed 06/22/20 Page 3 of 3
